
	
		I
		111th CONGRESS
		2d Session
		H. R. 5239
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Boswell (for
			 himself, Mr. Braley of Iowa, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  additional 25 percent allowance for the deduction of qualified residence
		  interest with respect to a principal residence, and to waive recapture of the
		  first-time homebuyer tax credit with respect to residences purchased during
		  2008.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowner Tax Assistance Act.
		2.Special allowance
			 for deductible mortgage interest
			(a)In
			 generalParagraph (3) of
			 section 163(h) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(F)Temporary 25
				percent allowance for qualified residence interest deduction
						(i)In
				generalAny deduction allowed under this section (determined
				without regard to this subparagraph) that is attributable to qualified
				residence interest with respect to the principal residence (within the meaning
				of section 121) of the taxpayer shall include an allowance equal to 25 percent
				of such amount.
						(ii)TerminationThis
				subparagraph shall not apply to amounts paid or accrued after December 31,
				2013.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			3.Waiver of
			 first-time homebuyer recapture for purchases in 2008
			(a)In
			 generalSubparagraph (D) of
			 section 36(f)(4)(D) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 after December 31, 2008 and inserting on or after April
			 9, 2008, and
				(2)by striking 2009 and and
			 inserting 2008,
			 2009,.
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased on or after April 9, 2008.
			
